Rao, Chief Judge:
The instant appeal for reappraisement has been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED, by and between the parties hereto, subject to the approval of the Court, as follows:
1. That the merchandise covered by the above-entitled appeal for reappraisement consists of spark plugs and parts thereof exported from the United Kingdom; that the said merchandise was entered, or withdrawn from warehouse, for consumption after the effective date (February 27, 1958) of Section 6(a) of the Customs Simplification Act of 1956; that the said merchandise is not identified on the Final List (T.D. 54521) published by the Secretary of the Treasury pursuant to the said Customs Simplification Act.
2. That on or about the date of exportation, the price at which such or similar merchandise was freely sold or offered for sale in the principal markets of the country of exportation, in the ususal wholesale quantities and in the ordinary course of trade for exportation to the United States, including the cost of all containers and covering of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, was the invoice unit price as indicated in the column marked “Selling Price to Customers”, plus the cost of cases and packing labor as invoiced.
3. That the above-entitled appeal for reappraisement may be submitted on this stipulation.
Upon the agreed facts and the cited authority, I find export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of Í956, to be the proper basis for the determination of the value of the spark plugs and parts thereof covered by this appeal for reappraisement, and that such value was the invoice unit price as indicated in the column marked “Selling Price to Customers”, plus the cost of cases and packing labor as invoiced.
Judgment will be entered accordingly.